Citation Nr: 0300678	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-14 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from October 1963 to 
October 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the 
RO) in Pittsburgh, Pennsylvania, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed a timely notice of disagreement 
and the RO subsequently provided a statement of the case 
(SOC).  The veteran perfected his appeal and the issue was 
properly certified to the Board.  

In November 2000 the Board remanded the issue of 
entitlement to service connection for PTSD to the RO for 
further development including, verification of the 
veteran's alleged in-service stressors, obtaining copies 
of his VA and non-VA treatment records and a VA 
psychiatric examination.  The RO issued a supplemental SOC 
(SSOC) in June 2002, which continued to deny the veteran's 
claim of entitlement to service connection for PTSD.  The 
issue has been properly returned to the Board.  

The veteran presented for a regional hearing before a 
local hearing officer in November 1998; a transcript of 
such is of record.  


FINDINGS OF FACT

1.  The veteran was duly scheduled for VA examination in 
March 2002, to determine whether he has a current 
diagnosis of PTSD.  

2.  The veteran did not report for the scheduled 
examination, he has provided no explanation for his 
failure to report for the examination, and he has not 
shown good cause for his failure to do so.  

3.  The veteran did not engage in combat, he has not 
provided information relating to his alleged in-service 
stressors, and he does not have a current diagnosis of 
PTSD causally linked to any verified incident of active 
military service.  


CONCLUSIONS OF LAW

Claimed PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2000); Pub. L. No. 106- 475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304(f), 3.326, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records indicate that the veteran served in the 
Republic of Vietnam from May to October 1966.  The 
veteran's military occupational specialty (MOS) was that 
of engineer equipment repairman.  Service personnel 
records show that he was awarded the National Defense and 
Vietnam Service Medals; there is no indication of a Purple 
Heart, Combat Infantryman Badge or any other award or 
medal indicative of combat.  

Service medical records show no psychiatric disorder and 
they are negative for any findings relating to a gunshot 
or shrapnel wound.  

The veteran filed a claim seeking service connection for 
PTSD.  In a stressor statement received by the RO in June 
1997, during an August 1997 VA examination, and during his 
regional hearing before a local hearing officer the 
veteran reported being shot at while traveling alone to 
his duty station in Vietnam.  He also reported witnessing 
a member of his unit trip over a booby trap, which 
exploded thereby killing the service member and wounding 
the veteran.  The veteran indicated that he shot an enemy 
soldier that climbed into the back of his jeep during a 
separate incident.  He also contends that he was ordered 
to kill two children that had been burned by Napalm.  

The RO has attempted to verify the veteran's stressors.  
In February 1997 and February 1998 the National Personnel 
Records Center (NPRC) and U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), respectively, 
indicated that the veteran's stressors could not be 
corroborated due to insufficient information.  The 
USASCRUR specifically noted that the veteran's stressor 
statement had not been included.  

The competent medical evidence of record includes several 
diagnoses of PTSD based upon the veteran's reported 
experiences in service.  Physicians in 1995 and 1996 
diagnosed the veteran with PTSD based upon his report of 
traumatic experiences in Vietnam.  The veteran was 
afforded a VA examination in August 1997.  The examiner 
noted review of the veteran's claims folder, including his 
claimed stressors identified above.  The veteran was given 
a provisional diagnosis of PTSD pending verification of 
his reported combat experiences.  Additionally, a physical 
examination revealed evidence of old shrapnel wounds on 
the veteran's hands and forearms, and a 3 inch scar on the 
back "slightly keloid, with shrapnel in it according to 
the patient".  

In November 2000 the issue of entitlement to service 
connection for PTSD came before the Board.  The Board 
noted that USASCRUR had not been provided a copy of the 
veteran's stressor statement.  Accordingly, the Board 
remanded the matter to the RO for further development 
including verification of the veteran's alleged in service 
stressors.  The RO was instructed to contact the veteran 
to obtain a more detailed accounting of his alleged 
stressors.  Then his statements were to be submitted to 
USASCRUR for verification.  The RO was also instructed to 
obtain any VA or non-VA treatment records not already 
associated with the claims folder.  Then, after response 
had been received from USASCRUR the veteran was to be 
afforded a VA examination to determine whether he had a 
current diagnosis of PTSD based upon any verified 
stressors.  

In a letter dated in November 2000 the RO requested 
information concerning the in-service stressors that the 
veteran believed resulted in his current diagnosis of 
PTSD.  The veteran did not respond.  

The RO submitted another letter to the veteran dated in 
December 2001, which requested more information pertaining 
to his claimed PTSD.  Again, the veteran did not respond.  
At that time the RO also issued a letter notifying the 
veteran of the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A computer generated printout from the University Drive VA 
Medical Center (VAMC) indicated that the veteran had been 
scheduled for a VA examination in March 2002.  The veteran 
failed to report without good cause.  According to a 
notation on the printout, notification of the examination, 
which was scheduled in accordance with the Board's 
November 2000 remand, had been mailed to the veteran's 
last address of record.  The correspondence had not been 
returned to the VAMC.  A computer-generated printout dated 
in April 2002 indicated that the veteran had been reached 
by telephone to schedule a VA examination.  Notations 
indicate that the veteran stated he had spoken with his 
representative and no longer wished to pursue his appeal.  
More specifically, the veteran is quoted as having said, 
"the hell with the claim."  

The RO sent the veteran a letter dated in April 2002, 
which sought to clarify whether he wished to withdraw his 
appeal.  The veteran did not respond.  

II.  Relevant Law and Regulations

Service connection - generally

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD 
occurred in service.  If the veteran did not engage in 
combat with the enemy, such stressor must be established 
by service records or other credible supporting evidence.  
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  As discussed below, the veteran has not provided 
independent information to verify a service stressor, nor 
has he provided sufficiently detailed information to 
permit stressor verification through the service 
department.

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
By virtue of the correspondence, the SOC, and the SSOCs 
provided by the RO in July 1998, November 2000, December 
2001, and June 2002, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  More specifically, the veteran 
was specifically advised by letter dated in December 2001 
that the RO would obtain VA treatment records and any 
adequately described private treatment records on his 
behalf.  The veteran was also advised by the Board's 
November 2000 remand of the evidence needed to support his 
claim.  As such, the veteran was kept apprised of what he 
must show to prevail in his claims, and he was generally 
informed as to what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As will be discussed below, the veteran has failed to 
cooperate with the development of his claim, to include a 
failure to respond to a request for stressor information 
and failing to report for a VA psychiatric examination.  

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical 
examination, to generate up-to-date evidence as to his 
service-connected condition.

Accordingly, VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
98 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with 
no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

As mentioned above, for service connection to be awarded 
for PTSD, there must be evidence of: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  

The competent evidence of record indicates that the 
veteran has been diagnosed with PTSD at least since 1995.  

However, with respect to the second element, if the 
evidence shows that the veteran did not serve in combat 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence 
to corroborate the veteran's account as to the occurrence 
of the claimed stressor(s).  Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

Service records indicate that the veteran was stationed in 
the Republic of Vietnam for approximately 6 months in 
1966.  His MOS was that of engineer equipment repairman, 
which in and of itself does not indicate that the veteran 
served in combat with the enemy.  Additionally, the record 
does not indicate that the veteran was awarded any ribbons 
or metals indicative of combat.  

The veteran has continuously reported numerous encounters 
with the enemy and combat experiences.  However, the 
veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
RO issued requests for additional information regarding 
the veteran's alleged in-service stressors to be submitted 
to USASCRUR in accordance with the Board's November 2000 
remand.  More specifically, the RO sent requests for 
additional information, which identified the evidence 
needed to support the veteran's claim in correspondence 
dated in November 2000 and December 2001.  However, to 
date, the veteran has not responded.  

"The duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  In the present case the 
veteran has failed to provide the information necessary 
for proper adjudication of his claim of entitlement to 
service connection for PTSD.  He failed to respond to 
requests for information in support of his claim.  In 
fact, the veteran has not responded to any correspondence 
from the RO since the September 1998 submission of his 
substantive appeal.  Due to such failure on his part, the 
veteran's alleged in-service stressors have not been 
corroborated.  

The Board notes that the August 1997 VA examination 
revealed some indication of old shrapnel wounds, although 
one of the scars was noted to be with shrapnel in it 
according to the patient (emphasis added).  In any event, 
the veteran's service medical records do not indicate any 
gunshot or shrapnel wounds.  In fact, the veteran's 
separation examination is completely negative for any 
findings suggestive of such an injury, to include scars.  

Therefore, inasmuch as the veteran has no current 
diagnosis of PTSD based upon any verified in-service 
stressors, the Board finds that entitlement to service 
connection has not been established.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not applicable.  38 C.F.R. § 3.102.  

Additionally, the Board notes that it advised the veteran 
in its November 2000 remand that the RO had a duty to 
conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990); see also Caffrey v. Brown, 6 Vet. 
App. 377, 383-4 (1994).  Accordingly the issue was 
remanded for additional development to include a VA 
examination.  

The veteran was scheduled for a VA examination in March 
2002.  He was notified of such by letter to his last known 
address of record, and he failed to appear, without good 
cause shown for his absence.  The letters were not 
returned to the VAMC.  Additionally, the veteran was 
notified of the need for a VA examination by telephone in 
April 2002.  The veteran responded, "the hell with the 
claim."  

In the present case, the veteran has been given ample 
opportunity to present for VA examination so that a 
current diagnosis might be obtained.  He failed to report 
for examination in March 2002 and did not offer good cause 
for his failure to do so.  Additionally, his comments in 
April 2002 indicate an unwillingness to assist the RO in 
the development of his claim.  See Wood v. Derwinski, 
supra.  

In view of the forgoing, the Board finds that the veteran 
is not entitled to a service connection for PTSD.  


ORDER

Entitlement to service connection for post-traumatic 
stress disorder is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

